UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------X

                                                                           :
IN RE:                                                                     :   MDL No. 2543
                                                                           :
GENERAL MOTORS LLC IGNITION SWITCH LITIGATION :                                Master File No.
                                                                           :   14-MD-2543 (JMF)
                                                                           :
                                                                           :
-------------------------------------------------------------------------X

 BAILEY COWAN HECKAMAN PLLC AND POTTS LAW FIRM’S MOTION FOR
ORDER PERMITTING UNDER SEAL AND IN CAMERA SUBMISSION OF EXHIBITS
TO THE FIRMS’ CONSOLIDATED REPLY IN SUPPORT OF THEIR MOTION FOR
      DECLARATORY JUDGMENT ON ASSESSMENTS (ECF. NO. 7369)

        In connection with this Court’s November 15, 2019 Order (ECF 7406) requiring Bailey

Cowan Heckaman PLLC (“BCH”) and Potts Law Firm (“Potts”) (collectively the “Firms”) to

jointly file their reply in support of their Motions for Declaratory Judgment, the Firms respectfully

request an Order permitting the Firms to file portions of, and certain exhibits to, the Firms’

Consolidated Reply in Support of Their Motion for Declaratory Judgment on Assessments

(“Consolidated Reply”) for certain of the Firms’ state-court filed and unfiled cases, under seal and

in camera. Specifically, the Firms request permission to: (1) file fully under seal and in camera

Exhibits A-C & E to the Firms’ Consolidated Reply in Support of their Motion for Declaratory

Judgment on Assessments (hereinafter the “Firms’ Reply”); and (2) file in partially redacted form

the Firms’ Reply to protect the attorney work product and otherwise confidential information about

settlements cited therein. Because the above-referenced exhibits and certain redactions in the

Consolidated Reply reflect attorney work product, the Firms respectfully request that the Court

permit the Firms to submit said filings under seal and in camera (that is, filing under seal and




                                                        1
       submission to the Court by email without disclosure to New GM).                    The Firms are

       contemporaneously filing a Memorandum in Support of this Motion.



       Dated: November 26, 2019                      BAILEY COWAN HECKAMAN PLLC

                                                     By:    /s/ Robert W. Cowan
                                                     Robert W. Cowan TX Bar No. 24031976
                                                     K. Camp Bailey TX Bar No. 24006782
                                                     Laurence G. Tien TX Bar No. 24003057
Application GRANTED temporarily. The                 Marathon Oil Tower
Court will assess the propriety of the sealing       5555 San Felipe St. Suite 900
and redactions when deciding the underlying          Houston, Texas 77056
motions. The Clerk of Court is directed to           Telephone: (713) 425-7100
terminate 14-MD-2543, ECF No. 7505. SO               Facsimile: (713) 425-7101
ORDERED.                                             rcowan@bpblaw.com
                                                     cbailey@bpblaw.com
                                                     ltien@bpblaw.com

               November 27, 2019
                                                     THE POTTS LAW FIRM, LLP

                                                     By: /s/ Eric G. Jensen
                                                     Eric G. Jensen MO#43094
                                                     Derek H. Potts TX#24073727
                                                     3737 Buffalo Speedway, Ste 1900
                                                     Houston, TX 77098
                                                     Telephone: (713) 963-8881
                                                     Facsimile: (713) 583-5388
                                                     ejensen@potts-law.com



                                        CERTIFICATE OF SERVICE

               I hereby certify that a true copy of the above document as served upon the attorney of

       record for each other party through the Court’s electronic filing service on November 26, 2019,

       which will send notification of such filing to the e-mail addresses registered.

                                                                    /s/ Robert W. Cowan
                                                                    Robert W. Cowan



                                                        2
